MEMORANDUM **
Felipe Sanchez-Campos appeals from the 60-month sentence imposed following his guilty-plea conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Sanchez-Campos contends that Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), is no longer valid and that the fact of a prior conviction must be admitted by the defendant or proved to a jury. This contention is foreclosed. See United States v. Pacheco-Zepeda, 234 F.3d 411, 413-14 (9th Cir.2000).
Sanchez-Campos also contends that his sentence is unreasonable because the district court failed to take into account his rehabilitation and the fact that his sentence is much longer than any sentence he received for prior criminal convictions. We conclude that there was no procedural error and that Sanchez-Campos’s sentence is substantively reasonable. See United States v. Carty, 520 F.3d 984, 990-93 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.